DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the first evaluation value being based on a first sensor current that is a DC current that is…obtained when the voltage applying unit applies a DC voltage between the ammonia electrode and the reference electrode at an initial time.” Claim 3, which depends from claim 1, recites “the deterioration determination unit is configured to…determine the first evaluation value, immediately before the voltage applying unit applies the DC voltage at the evaluation time.” Claim 4, which also depends from claim 1, recites a similar limitation. The limitation in claims 3-4 appears to specify that the first evaluation value is determined before a DC voltage is applied between the electrodes, which fails to further define the manner in which the first evaluation value is determined in claim 1. The cited portion of claim 3 may alternatively be interpreted such that the first evaluation value 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto (US Patent Application Publication 2017/0167994).
Regarding claim 1, Okamoto discloses a deterioration determination apparatus for an ammonia sensor, the deterioration determination apparatus configured to be usable with an ammonia sensor that includes an ammonia element portion that includes
a solid electrolyte (6) that has oxygen ion conductivity [0040], 
an ammonia electrode (10) that is provided on a first surface of the solid electrolyte that is exposed to a measured gas that contains oxygen and ammonia [0038] [0119], and

a potential difference detecting unit (60) that detects a potential difference between the ammonia electrode and the reference electrode, and
an ammonia concentration calculating unit that calculates an ammonia concentration in the measured gas based on the potential difference detected by the potential difference detecting unit [0062-0063], 
the deterioration determination apparatus comprising: 
a voltage applying unit that applies a DC voltage between the ammonia electrode and the reference electrode [0117-0118]; 
a current detecting unit that detects a DC current that flows between the ammonia electrode and the reference electrode [0117-0118]; and
a deterioration determining unit that compares a first evaluation value and a second evaluation value, and determines whether deterioration has occurred in the ammonia element portion at an evaluation time or subsequent to the evaluation time [0071, 0074, 0088, 0117-0118, where Okamoto teaches that the first evaluation value is a predetermined threshold of the direct-current resistance obtained at an initial stage of use of the ammonia sensor and the second evaluation value is obtained thereafter when the sequence of 0V then 0.1V is applied to both electrodes],
the first evaluation value being based on a first sensor current that is a DC current that is detected by the current detecting unit obtained when the voltage applying unit applies a DC voltage between the ammonia electrode and the reference electrode at an initial time that is during an initial use period of the ammonia sensor [0071, 0074, 0088, 0117-0118, where Okamoto teaches that the first evaluation value is a predetermined threshold of the direct-current resistance obtained at an initial 
the second evaluation value being based on a second sensor current that is a DC current that is detected by the current detecting unit obtained when the voltage applying unit applies a DC voltage of a same magnitude as that at the initial time between the ammonia electrode and the reference electrode at the evaluation time that is subsequent to the initial usage period of the ammonia sensor [0071, 0074, 0088, 0117-0118, where Okamoto teaches that the first evaluation value is a predetermined threshold of the direct-current resistance obtained at an initial stage of use of the ammonia sensor and the second evaluation value is obtained thereafter when the sequence of 0V then 0.1V is applied to both electrodes]. 
Regarding claim 3, Okamoto further discloses a map unit in which a relationship between the potential difference or the ammonia concentration, and the first sensor current is determined as a relationship map, based on the first sensor currents at a plurality of instances in which the potential difference detected by the potential difference detecting unit or the ammonia concentration calculated by the ammonia concentration calculating unit varies, at the initial time [0044]; and
the deterioration determining unit is configured to
collate the potential difference detected by the potential difference detecting unit or the ammonia concentration calculated by the ammonia concentration calculating unit with the relationship map, read the first sensor current at the potential difference or the ammonia concentration from the relationship map, and determine the first evaluation value, immediately before the voltage applying unit applies the DC voltage at the evaluation time [0071, 0074, 0088, 0117-0118], and
compare the first evaluation value and the second evaluation value that is based on the second sensor current [0071, 0074, 0088, 0117-0118]. 

the deterioration determining unit is configured to
collate the potential difference detected by the potential difference detecting unit or the ammonia concentration calculated by the ammonia concentration calculating unit with the relationship map, and read the first evaluation value at the potential difference or the ammonia concentration from the relationship map, immediately before the voltage applying unit applies the DC voltage at the evaluation time [0071, 0074, 0088, 0117-0118], and
compare the first evaluation value and the second evaluation value that is based on the second sensor current [0071, 0074, 0088, 0117-0118]. 
Regarding claim 5, Okamoto further discloses wherein the deterioration determining unit is configured to 
determine the first evaluation value based on a first difference and the first sensor current, the first difference being obtained by a detected voltage value that is the potential difference detected by the potential difference detecting unit immediately before the voltage applying unit applies the DC voltage at the initial time being subtracted from an applied voltage value that is the DC voltage applied by the voltage applying unit at the initial time [0117-0118], and 
determine the second evaluation value based on a second difference and the second sensor current, the second sensor current being obtained by a detected voltage value that is the potential difference detected by the potential difference detecting unit immediately before the voltage applying 
Regarding claim 6, Okamoto further discloses wherein the deterioration determining unit is configured to
determine the first evaluation value based on an area that is obtained by multiplication of a gradient or the first sensor current, and the first difference, the gradient being obtained by the first sensor current being divided by the first difference [0117-0118, as shown in Figure 2B], and
determine the second evaluation value based on an area that is obtained by multiplication of a gradient or the second sensor current, and the second difference, the gradient being obtained by the second sensor current being divided by the second difference [0117-0118, as shown in Figure 2B]. 
Regarding claim 7, Okamoto further discloses wherein the deterioration determining unit is configured to
determine a plurality of second evaluation values with a plurality of points in time at which the ammonia concentration calculated by the ammonia concentration calculating unit differs as the evaluation time [as shown in Figure 2B], and
successively compare the first evaluation value and each of the plurality of evaluation values, and determine whether deterioration has occurred in the ammonia element portion [0071-0073, 0118]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent Application Publication 2017/0167994) in view of Nakamura (JP 2010-048596 A).
Regarding claim 2, Okamoto discloses the apparatus of claim 1 wherein the initial time in the deterioration determining unit is set to be during the initial period of use of the ammonia sensor and when the ammonia concentration calculated by the ammonia concentration calculating unit is a concentration that indicates detection of ammonia [0071, 0074, 0088, 0117-0118] and the evaluation time in the deterioration determining unit is set to be subsequent to the initial period of use of the ammonia sensor and when the ammonia concentration calculated by the ammonia concentration calculating unit is a concentration that indicates detection of ammonia [0071, 0074, 0088, 0117-0118]. 
Okamoto does not disclose the reference electrode as a negative side when the DC voltage is applied between the ammonia electrode and the reference electrode. 
Nakamura discloses a voltage applying unit (92, 93) configured to apply a DC voltage between an ammonia electrode (21) and a reference electrode (31) with the reference electrode as a negative side [0031]. 
Nakamura teaches that applying the voltage in this way electrolyzes components of the measured gas so that ammonia can be detected, and since there is a difference between the ammonia and reference electrodes, the detection accuracy is improved [0031-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the DC voltage to the electrodes disclosed by Okamoto, with the polarity disclosed by Nakamoto, to predictably electrolyze components in the measured gas so that ammonia can be detected and to improve detection accuracy. 

Nakamura discloses an exhaust pipe of an internal combustion engine having a catalyst that reduces NOx and a reducing agent supply apparatus that supplies a reducing agent that contains ammonia to the catalyst, and an ammonia sensor that detects a concentration of ammonia that flows out from the catalyst [0018]. 
Nakamura teaches that a selective catalytic reduction system has been used in diesel and gasoline lean burn engines in recent years to reduce environmentally hazardous substances such as NOx to harmless nitrogen and water by a chemical reaction with ammonia [0002]. Nakamura teaches that an ammonia sensor is used in the exhaust to measure the concentration of an ammonia component and is used to optimize the input amount of reducing agent [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ammonia sensor with the engine exhaust pipe using a reducing agent supply apparatus, because the ammonia sensor can be used to determine the amount of reducing agent supplied to reduce the amount of environmentally hazardous substances emitted from the engine. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent Application Publication 2017/0167994) in view of Busch (US Patent Application Publication 2010/0326051).
Regarding claim 8, Okamoto discloses the apparatus that determines the initial time and the evaluation time when the ammonia concentration calculated by the ammonia concentration calculating 
Busch discloses an SCR exhaust gas aftertreatment system that indicates detection of ammonia at a concentration that is equal to or less than 200 parts per million [0007]. 
Busch teaches that detecting the concentration in this range prevents difficulties in acquiring a distinct interpretation of the exhaust gas sensor signal [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration range used by the deterioration determination apparatus disclosed by Okamoto to the range disclosed by Busch to prevent difficulties in interpreting the exhaust gas sensor signal. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent Application Publication 2017/0167994) in view of Nakamura (JP 2010-048596 A) and further in view of Inoue (EP 1 004 877 B1).
Regarding claim 10, Okamoto discloses the apparatus of claim 1 as discussed above including the deterioration determining unit determines the initial time and the evaluation time in a period during which ammonia is supplied to the engine exhaust [0004, 0071, 0074, 0088, 0117-0118] but does not explicitly disclose a reducing agent supply apparatus that supplies a reducing agent that contains ammonia and does not disclose a fuel-cut operation while the reducing agent is being supplied.
Nakamura discloses an exhaust pipe of an internal combustion engine having a catalyst that reduces NOx and a reducing agent supply apparatus that supplies a reducing agent that contains ammonia to the catalyst, and an ammonia sensor that detects a concentration of ammonia that flows out from the catalyst [0018]. 
Nakamura teaches that a selective catalytic reduction system has been used in diesel and gasoline lean burn engines in recent years to reduce environmentally hazardous substances such as NOx 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ammonia sensor with the engine exhaust pipe using a reducing agent supply apparatus, because the ammonia sensor can be used to determine the amount of reducing agent supplied to reduce the amount of environmentally hazardous substances emitted from the engine.
Okamoto, as modified by Nakamura, does not disclose a fuel-cut operation while the reducing agent is being supplied. 
Inoue discloses a fuel-cut operation while the reducing agent is being supplied [0104] [0024]. 
Inoue teaches that performing the fuel-cut operation at this time prevents overheating of the catalyst and saves fuel during deceleration [0104]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the fuel-cut operation while the reducing agent is supplied to the catalyst disclosed by Okamoto, as taught by Inoue, so that the deterioration determination is performed in a period during which both the fuel cut is performed and the reducing agent is supplied, because the fuel cut prevents overheating of the catalyst and saves fuel during deceleration. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US Patent Application Publication 2017/0167994) in view of Mizutani (JP 2011-043333 A).
Regarding claim 11, Okamoto discloses the apparatus of claim 1 as discussed above including the potential difference detecting unit is configured to detect the potential difference between the ammonia electrode and the reference electrode that is generated when a reduction reaction of oxygen 
Mizutani discloses a NOx element portion that includes a second solid electrolyte (51) that has oxygen ion conductivity [0022] and is arranged so as to oppose the solid electrolyte (41), a measured gas chamber (2) that is formed so as to be in contact with a third surface of the second solid electrolyte, a diffusion resistance portion (3) that introduces the measured gas to the measured gas chamber while limiting a diffusion speed, a pump electrode (521) that is provided in a position inside the measured gas chamber on the third surface, a NOx electrode (621) that is provided in a position inside the measured gas chamber on the third surface, and one or a plurality of second reference electrodes (522) that are provided on a fourth surface of the second solid electrolyte on a side opposite the third surface, 
a pump unit (5) that applies a DC voltage between the pump electrode and the other reference electrode with the second reference electrode as a positive side, and pumps out oxygen in the measured gas inside the measured gas chamber, 
a pump current detecting unit (61) that detects a DC current that flows between the pump electrode and the other reference electrode, 
an oxygen concentration calculating unit that calculates an oxygen concentration in the measured gas based on the DC current detected by the pump current detecting unit [0027], 
a NOx detecting unit that applies a DC voltage between the NOx electrode and the other reference electrode with the other reference electrode as the positive side, and detects the DC current that flows between the NOx electrode and the other reference electrode [0031], and 
a NOx concentration calculating unit that calculates a NOx concentration in the measured gas based on the DC current detected by the NOx detecting unit [0031], and

Mizutani teaches that the sensor has an excellent measurement accuracy of the ammonia concentration in the gas to be measured [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the NOx element portion disclosed by Mizutani with the ammonia sensor disclosed by Okamoto to improve the measurement accuracy of the ammonia concentration in the gas to be measured. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747